DISMISS and Opinion Filed April 28, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00162-CV

        ALLEN FORD AND RAQUEL S. FORD, Appellants
                           V.
 ROSEMARIE SAMUELS, INDEPENDENT ADMINISTRATOR OF THE
     ESTATE OF HATTIE B. JOHNSON, DECEASED, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05457-D

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellants who are appearing before the Court pro se each filed a notice of

appeal. The Court questioned its jurisdiction over this appeal because appellants’

notices of appeal were untimely. We informed appellants that their notices of appeal

were filed within the fifteen-day grace period and that they could remedy the

timeliness problem by filing extension motions by March 29, 2021. See Tex. R.

App. P. 26.3. We cautioned appellants that failure to file extension motions within

the time specified would result in dismissal of the appeal without further notice. As

of today’s date, appellants have not filed the requested extension motions.
      The trial court signed the appealed order on January 28, 2021. Appellants did

not file a post-judgment motion extending the appellate deadline. Accordingly, the

notices of appeal were due on Monday, March 1, 2021. See TEX. R. APP. P. 4.1(a),

26.1. An extension of time may be granted if an appellant files a notice of appeal

within fifteen days of the deadline and an extension motion. See id. 26.3. Without a

timely filed notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

      Appellant filed their respective notices of appeal on March 12, 2021, eleven

days late. Because appellants did not timely file the notices of appeal or obtain

an extension of time to file the notices of appeal, we dismiss the appeal for want

of jurisdiction. See id. 42.3(a).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE


210162F.P05




                                         –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

ALLEN FORD AND                             On Appeal from the County Court at
RAQUEL S. FORD, Appellants                 Law No. 4, Dallas County, Texas
                                           Trial Court Cause No. CC-20-05457-
No. 05-21-00162-CV         V.              D.
                                           Opinion delivered by Chief Justice
ROSEMARIE SAMUELS,                         Burns. Justices Molberg and Smith
INDEPENDENT                                participating.
ADMINISTRATOR OF THE
ESTATE OF HATTIE B.
JOHNSON, DECEASED, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered April 28, 2021




                                     –3–